Citation Nr: 1202860	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-36 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously-denied claim of entitlement to service connection for a left knee disorder and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been submitted to reopen a previously-denied claim of entitlement to service connection for right knee disorder and, if so, whether service connection is warranted.  

3.  Entitlement to an evaluation in excess of 10 percent for service-connected tinnitus.  

4.  Entitlement to an evaluation in excess of 10 percent for service-connected bilateral hearing loss.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a low back condition, to include as secondary to a bilateral knee condition.  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on April 7, 2011, by means of video conferencing equipment with the appellant in Muskogee, Oklahoma, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  

After the April 2011 hearing, the Veteran submitted additional evidence in support of his claims which was accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

The issues of (1) entitlement to service connection for a left ankle disorder, (2) entitlement to service connection for a right ankle disorder, and (3) entitlement to a total evaluation based on unemployability due to service-connected disabilities (TDIU) have been raised by the record.  See an April 2011 private treatment records from M.J.C., M.D., and S.L.B., M.D.  Regarding the Veteran's implied claim for TDIU, the Board notes the United States Court of Appeals for Veterans Claims' (the Court's) holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  However, this case differs from Rice, as the evidence currently of record reflects that the Veteran is unemployable due to his knee disorders.  The Veteran's knee claims in this case are for service connection rather than increased ratings.  As such, the Board concludes that the Court's holding in Rice is inapplicable in the present case, and the Board does not have jurisdiction of the Veteran's TDIU claim.  

Accordingly, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

The issues of (1) entitlement to an evaluation in excess of 10 percent for service-connected bilateral hearing loss, (2) entitlement to service connection for hypertension, and (3) entitlement to service connection for a low back condition, to include as secondary to a bilateral knee condition, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The October 2007 rating decision is final.

2.  Some of the evidence received since the October 2007 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claims for service connection for a left knee disorder and a right knee disorder and raises a reasonable possibility of substantiating the claims.  

3.  A left knee disorder was noted on the Veteran's entrance examination and thus, he had a left knee disorder that preexisted his entrance into active service.  

4.  The Veteran's left knee preexisting left knee disorder was permanently aggravated beyond the normal progression of the disease during the Veteran's service.  

5.  The Veteran has a current right knee disorder that is causally-related to his service.  

6.  In an April 2011 statement, and prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw his appeal for the issue of entitlement to an evaluation in excess of 10 percent for service-connected tinnitus.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011). 

2.  The evidence received subsequent to the October 2007 RO rating decision is new and material, and the claims for service connection for a left knee disorder and a right knee disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  Resolving all reasonable doubt in the Veteran's favor, service connection for a left knee disorder is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011). 

4.  Resolving all reasonable doubt in the Veteran's favor, service connection for a right knee disorder is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303. 

5.  The criteria for withdrawal of a substantive appeal by the Veteran for the issue of entitlement to an evaluation in excess of 10 percent for service-connected tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As will be discussed below, the Board is reopening the Veteran's previously-denied claims of entitlement to service connection for right and left knee disorders and granting service connection.  Also, the Veteran has withdrawn his appeal concerning entitlement to an evaluation in excess of 10 percent for service-connected tinnitus.  Accordingly, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Aggravation of a Preexisting Disorder

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the preservice existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153. 

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the Veteran was in sound condition at entry to service as to the disability for which he or she seeks service connection - must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat Veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 66 Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The Veteran's claims for service connection for right and left knee disorders were originally denied by the RO in an October 2007 rating decision.  The Veteran was provided notification of the decision and his appellate and procedural rights, but did not appeal the decision.  Therefore, the October 2007 rating decision is final.  38 C.F.R. § 20.1103.  The Veteran submitted a petition to reopen his claims for service connection in December 2008.  

The evidence on file at the time of the previous denial in October 2007 consisted of the Veteran's service treatment records dated from November 1966 to October 1968, a July 2007 statement from M.C.D, M.D., an August 2007 statement from J.E.L., M.D.an August 2007 statement from S.L.B., M.D. and statements from the Veteran.  

The October 2007 rating decision reflects that the Veteran's claim for service connection for a left knee disorder was denied because the evidence of record failed to show that the Veteran's preexisting left knee disorder was permanently aggravated beyond the normal progression of the disease during his service.  The Veteran's claim for service connection for a left knee disorder was denied because the evidence of record failed to reflect that the Veteran had a chronic right knee disorder.  See the October 2007 VA examination report.  

Accordingly, for evidence to be new and material, (i.e., relating to unestablished facts necessary to substantiate the claims and raising a reasonable possibility of substantiating the claims), the evidence would have to tend to show that (1) the Veteran's left knee disorder was permanently aggravated beyond the normal progression of the disease during his service, and/or (2) the Veteran has a chronic right knee disorder which is causally-related to his service.  

The evidence associated with the claims file subsequent to the October 2007 rating decision includes the April 2011 hearing transcript, an April 2011 statement from S.L.B., M.D., an April 2011 statement from M.J.C., M.D., an April 2011 private treatment record from T.J.E., M.D., and a May 2011 statement from C.B.W., M.D.  

First, the Board finds that this evidence is "new."  Indeed, this evidence was not of record prior to the RO's October 2007 denial of the Veteran's claims.  The Board also finds that this evidence is "material."  As noted above, evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Board notes that in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  The Board finds that this evidence is related to an unsubstantiated element, i.e., whether the Veteran's preexisting left knee disorder was permanently aggravated beyond the normal progression of the disease during the Veteran's service and/or whether the Veteran has a chronic right knee disorder which is causally-related to his service.  Furthermore, when this evidence is viewed in conjunction with the other evidence of record, the Board finds that the new evidence raises a reasonable possibility of substantiating the claims.  See Shade, id.  Therefore, new and material evidence having been submitted, the Veteran's request to reopen the his previously-denied claims of entitlement to service connection for left and right knee disorders is granted.  

Left Knee Disorder on the Merits

Concerning the Veteran's left knee disorder, the September 1966 entrance examination report reflects that the Veteran fractured his left femur and had left knee surgery prior to his enlistment.  Indeed, at the April 2011 hearing, the Veteran stated that he had injured his left leg prior to his service and was rejected from service because of this earlier injury.  See the September 1966 entrance examination report and the April 2011 hearing transcript at pages 6, 16 and 21.  

The evidence noted above reflects that the Veteran's left knee disorder preexisted service.  There is no evidence in the record to the contrary.   Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran's left knee disorder preexisted his active duty service.  

In so finding, the Board notes that the presumption of sound condition does not apply in this case because a left knee disorder was noted on examination at the time of entrance to active duty.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Thus, the Board need not rebut the presumption with clear and unmistakable evidence of the preexistence of the disorder but need only show the preexistence by a preponderance of the evidence.  38 U.S.C.A. § 5107(b) (noting that benefit of the doubt is given to the claimant on "any issue material to the determination of a matter"); Gilbert, 1 Vet. App. at 55 (benefit of the doubt rule does not apply to each and every issue but only to an issue "material to the determination").  This is so because, without the application of the presumption of soundness, which raises the evidentiary bar to the standard of clear and unmistakable evidence to show the preexistence of a disease or injury, the usual evidentiary standard applies to issues material to the ultimate determination in the case, and that standard is that the preponderance of the evidence must be "against" any material issue that is not favorable to the Veteran's claim.  See Gilbert, 1 Vet. App. at 54 (the preponderance of the evidence must be against the claim for it to be denied).  The issue of a whether the disability claimed to be service connected existed before service is an issue material to the claim for service connection.  

The remaining issue in this case is whether the preexisting left knee disorder was aggravated during active service.  In this regard, a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The competent medical evidence of record reflects that the Veteran's left knee disorder was clearly and unmistakably aggravated, or permanently worsened, during his service.  The Veteran's service treatment records reflect that he complained of left knee pain after physical exertion in July 1967, August 1967 and September 1967.  X-ray reports dated in July 1967 reflect that the Veteran's left knee was "normal" and an impression of arthritis was ruled out at that time.  The Veteran's May 1968 separation examination report reflects the Veteran's continued complaints of left knee pain after ex after exercise, and it was noted that the Veteran had a history of "trick knee."  

The Veteran's post-service treatment records include an April 2011 private x-ray report from T.J.E., M.D, which verify that the Veteran currently suffers from degenerative joint disease of the left knee.  See an April 2011 x-ray report from T.J.E., M.D.  Specifically, the Veteran has submitted statements from a VA physician and three private physicians which assert that the Veteran's preexisting left knee disorder was clearly and unmistakably aggravated during his service.  See April 2011 statement from S.L.B., M.D., M.J.C., M.D., and T.J.E., M.D., as well as a May 2011 statement from C.B.W., M.D.  

In light of above, the Board finds that the evidence of record is in favor of the Veteran's claim for service connection for a left knee disorder and such is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert, supra.

Right Knee Disorder on the Merits

In the present case, the record reflects that the Veteran's diagnosis of degenerative joint disease of the right knee has been confirmed by x-rays.  See an April 2011 private treatment record from T.J.E., M.D.  Accordingly, element (1), evidence of a current disability, has been demonstrated.  

Concerning element (2), evidence of a disease or injury in service, a July 1967 x-ray report fails to reflect degenerative joint disease in the Veteran's right knee.  However, a September 1967 service treatment record reflects that the Veteran complained of right knee discomfort, and he was diagnosed with chondromalacia patella of the right knee at that time.  See a September 1967 service treatment record.  As such, element (2), evidence of a disease or injury in service, has been demonstrated.  

Regarding element (3), medical nexus, the Board notes that the four nexus opinions of record are all favorable to the Veteran's claim.  Initially, the Board notes that the April 2011 private nexus opinion from C.B.W., M.D., fails to provide any reasoning for the stated opinion.  Thus, the Board finds that this nexus opinion to be inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Nonetheless, the Veteran has also submitted favorable nexus opinions from S.L.B., M.D., M.J.C., M.D., and T.J.E., M.D. in support of his claim.  While it does not appear that these physicians reviewed the Veteran's VA claims file prior to providing their nexus opinions, the Court has held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board concludes that these nexus opinions are adequate for the purposes of this decision.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  There is no evidence to the contrary.  Accordingly, element (3), medical nexus, has been met.  

In light of above, the Board finds that the evidence of record is in favor of the Veteran's claim for service connection for a right knee disorder and such is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2011); see also Gilbert, supra.

Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).

In this case, prior to the promulgation of a decision, the Veteran indicated in an April 2011 statement that he wished to withdraw his appeal for the issue of entitlement to an evaluation in excess of 10 percent for service-connected tinnitus.  Therefore, the Veteran's April 2011 statement has been accepted as a withdrawal of the appeal concerning this issue.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As such, the Veteran has withdrawn the appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to an evaluation in excess of 10 percent for service-connected tinnitus, and it is dismissed.


ORDER

Service connection for a left knee disorder is granted.

Service connection for a right knee disorder is granted.

The issue of entitlement to an evaluation in excess of 10 percent for service-connected tinnitus is dismissed.  


REMAND

Reasons for Remand:  To provide the Veteran with complete and appropriate notice, to obtain outstanding private treatment records, to afford the Veteran VA examinations and to obtain medical opinions.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the Veteran a medical examination, obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim, and obtaining outstanding medical records which may have bearing in the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Regarding the Veteran's claim for an evaluation in excess of 10 percent for service-connected bilateral hearing loss, the Board notes that the Veteran was afforded QTC examinations in connection with this claim in September 2007 and January 2009.  Review of these examination reports reflects that the Veteran's VA claims file was not provided to the audiologists who performed these examinations.  See Nieves- Rodriguez, supra.  Moreover, the audiologists failed to describe the affects of the Veteran's service-connected bilateral hearing loss on his daily life.  The Court has held that, in addition to dictating objective audiological test results, an audiologist must fully describe the functional effects caused by a hearing disability in his or her final report for purposes of considering 38 C.F.R. § 3.321(b)(1).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Also, the Board observes that the Veteran has not been provided the complete rating criteria pertinent to his claim for an increased evaluation for service-connected bilateral hearing loss.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Hearing loss disabilities based on decreased hearing acuity are evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100, and Tables VI and VII, and 38 C.F.R. § 4.86.  The Board concludes that a remand is necessary because the record does not show that the Veteran was provided adequate notice under the Veterans Claims Assistance Act of 2000 (the VCAA) and the Board is without authority to do so.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Concerning the Veteran's claim for a low back disorder, the Veteran has recently asserted that his low back disorder is caused or aggravated by bilateral knee disorders.  See the April 2011 hearing transcript at pages 8 and 17.  The Veteran has not been provided notice of the elements which are necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 8 Vet. App. 374 (1995).  Therefore, upon remand, the Veteran must be provided a proper notice of the applicable regulations.  The Board concludes that a remand is necessary because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  See Disabled American Veterans, supra.  

Further, a May 2011 reflects that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine which is causally-related to his service.  See a May 2011 statement from C.B.W., M.D.  However, there is no x-ray evidence which confirms this diagnosis, and the private physician's nexus opinion fails to provide any reasoning for the asserted conclusion.  See Stefl and Nieves- Rodriguez, both supra.  

The Veteran has not been afforded a VA examination to determine whether his current low back disorder is directly related to his military service.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's low back disorder.  

Concerning the Veteran's claim for service connection for hypertension, the Veteran has asserted that he was told that his blood pressure was "high" during his service.  See the April 2011 hearing transcript at pages 34, 38 and 39.  Also, the Veteran was a medic during his service and has asserted that he has constantly checked his blood pressure and experienced symptoms associated with hypertension since that time.  See the April 2011 hearing transcript at pages 35, 36, 38 and 39.  The record reflects that the Veteran is currently diagnosed with hypertension and has been prescribed medication for such.  See an April 2007 private treatment record from M.J.C., M.D.  However, there is no evidence which reflects that the Veteran's hypertension is related to his service or has been continuously disabling since his service or was diagnosed within his initial post-service year.  

The Veteran has not been afforded a VA examination in connection with his hypertension claim.  In light of above, the Board concludes that the RO/AMC should schedule the Veteran for a VA examination to determine the nature, date of onset and etiology of the Veteran's hypertension.  See McLendon, supra.  

Finally, it appears that there are outstanding private treatment records that are not associated with the Veteran's VA claims file which may be pertinent to the claims being remanded by the Board.  Specifically, the Veteran has asserted that he has been treated by C.B.W., M.D. for "probably about four years."  See the April 2011 hearing transcript at page 30.  However, there are no private treatment records from C.B.W., M.D., associated with the Veteran's VA claims file.  Also, the Veteran has asserted that he has been treated by M.J.C., M.D. for "at least ten years.  See the April 2011 hearing transcript at page 32.  However, the Veteran's VA claims file only contains records from this private physician dated from April 2007 to October 2008.  Further, the Veteran stated that he has been treated by Dr. C., a private cardiologist, for "better than 20 years."  See the April 2011 hearing transcript at pages 37 and 38.  The Board notes that there are no private treatment records from Dr. C. associated with the Veteran's VA claims file.  Lastly, the Veteran testified that, after he got out of college, he received treatment from Dr. L.  See the April 2011 hearing transcript at page 40.  There are no private treatment records from Dr. L. associated with the Veteran's VA claims file.  The Board finds that, upon Remand, the RO/AMC should attempt to obtain these records after the Veteran completes and submits the appropriate releases.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records); Dunn v. West, 11 Vet. App. 462 (1998). 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must contact the Veteran and request that he identify all non-VA health care providers that have treated him for his back disorder, bilateral hearing loss and/or hypertension.  The Veteran must complete a release for any private treatment records identified by him prior to any attempts to obtain such.  All records obtained should be associated with the Veteran's VA claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

The RO/AMC must specifically request that the Veteran complete a release for private treatment records from C.B.W., M.D., M.J.C., M.D., Dr. C., and Dr. L.  See the April 2011 hearing transcript at pages 30, 32, 37, 38 and 40.  

2.  The RO/AMC must send the Veteran a notice letter in connection with his claim for service connection for tinnitus.  The letter should include an explanation as to the elements necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's decision in Allen v. Brown, 8 Vet. App. 374 (1995) and the criteria for an increased evaluation for bilateral hearing loss, to include notice of the criteria of Diagnostic Code 6100 relating to decreased hearing acuity and 38 C.F.R. § 4.85, Tables VI and VII and 38 C.F.R. § 4.86.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

3.  Thereafter, the RO/AMC should be afforded a VA audio examination to ascertain the severity and manifestations of his service-connected bilateral hearing loss.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner should also discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 477, 455-56 (2007) (recognizing that, because an extraschedular rating for hearing loss may be appropriate, VA examiners should comment on any functional effects of a hearing disability).  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  Thereafter, the RO/AMC must schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension and low back disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to specifically include x-rays of the Veteran's low back.  The examiner is requested to review all pertinent records associated with the claims file, including the partial service treatment records submitted by the Veteran.  After completion of the above instructions, the VA examiner must address the following:  

a.  Provide or rule out a current diagnosis of hypertension.  

b.  If the Veteran is diagnosed with hypertension, please provide a likely date of onset of such.  

c.  If the Veteran is diagnosed with hypertension, is it at least as likely as not that such is causally-related to the Veteran's service?  

d.  Identify all current low back disorders.  

e.  For any identified low back disorder, please provide a likely date of onset of such.  

f.  For any identified low back disorder, is it at least as likely as not that such is causally-related to service.  

g.  For any identified low back disorder, is it at least as likely as not that such is causally-related to his service-connected disorder of either and/or both legs.  

h.  For any identified low back disorder, is it at least as likely as not that such is aggravated by his service-connected disorder(s) of either and/or both legs.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If any benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


